In a proceeding pursuant to Social Services Law § 384-b to *801terminate parental rights on the ground of permanent neglect, the mother appeals from so much of an order of fact-finding and disposition of the Family Court, Richmond County (McElrath, J.), entered March 6, 2006, as, after fact-finding and dispositional hearings, found that she permanently neglected the subject child, terminated her parental rights, and transferred custody and guardianship of the child to the New York Foundling Hospital for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The agency demonstrated by clear and convincing evidence that it exercised diligent efforts to encourage and strengthen the relationship between the mother and the child (see Matter of Jamie M., 63 NY2d 388, 390 [1984]). The agency scheduled numerous visits with the child, held semiannual service plan review meetings, referred the mother to drug treatment programs, and assisted her in finding suitable housing (see Matter of Star Leslie W., 63 NY2d 136, 143 [1984]; Matter of Leah Tanisha A.-N, 48 AD3d 801 [2008] [decided herewith]; Matter of Deajah Shabri T, 44 AD3d 1060 [2007]; Matter of Olivia F., 34 AD3d 234 [2006]). However, the mother failed to plan for the future of the child because she failed to complete a drug rehabilitation program and did not obtain suitable housing (see Matter of Leah Tanisha A.-N, 48 AD3d 801 [2008] [decided herewith]; Matter of Leon G., 7 AD3d 524 [2004]; Matter of Ronell Dashawn P., 296 AD2d 502 [2002]; Matter of Maldrina R., 219 AD2d 723 [1995]). Accordingly, the Family Court properly found that the mother permanently neglected the child.
Moreover, the Family Court properly determined that it was in the best interest of the child to be placed for adoption (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of “Baby Boy” E., 42 AD3d 536 [2007]). Skelos, J.P., Fisher, Dillon and McCarthy, JJ., concur.